NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2994-14T2

KLAUS BRINKRODE,

              Plaintiff-Respondent,

v.

KATHRYN BRINKRODE,

          Defendant-Appellant.
_______________________________

              Submitted September 20, 2017 – Decided October 2, 2017

              Before Judges Simonelli and Haas.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Hudson County,
              Docket No. FM-09-1424-10.

              Camacho Gardner & Associates, LLP, attorneys
              for appellant (Milagros Camacho, on the
              brief).

              Respondent has not filed a brief.

PER CURIAM

        In this post-judgment matrimonial matter, defendant appeals

from several Family Part orders imposing monetary sanctions upon

her for her repeated failure to comply with previous orders of the

court.      We affirm.
     The parties were divorced in May 2013.        At that time, they

agreed to share joint legal custody of their only child, with

defendant being designated as the parent of primary residence.

Because   plaintiff   thereafter   demonstrated   that   defendant   was

alienating the child from him, the trial judge ordered the parties

to attend reunification therapy with a licensed clinical social

worker.

     Defendant refused to sign the therapist's retainer agreement

or cooperate with the therapy.     On June 4, 2014, the judge entered

an enforcement order, directing defendant to sign the retainer

agreement and pay her share of the therapist's costs within twenty-

one days.   If defendant failed to do so, the order stated that

defendant would be sanctioned $5 per day until she complied.

     Defendant continued to ignore the order and, as a result,

plaintiff's contact with the child continued to be disrupted.          On

August 27, 2014, the judge imposed the sanctions permitted by the

June 4, 2014 order, and warned defendant that the sanctions would

increase to $100 per day if she still refused to cooperate with

the child's reunification therapy.     Because defendant was now also

failing to keep plaintiff apprised of developments in their child's

life on a weekly basis as required by prior orders, the judge also

stated that additional sanctions in the amount of $250 per day

would be imposed if defendant's recalcitrance on that obligation

                                   2                            A-2994-14T2
continued.    The judge also awarded plaintiff counsel fees on his

enforcement motion.

     Defendant did not comply with the August 27 order and, on

October 10, 2014, the judge entered another enforcement order,

imposing    the   increased   sanctions   upon    defendant    as   well    as

additional counsel fees.      The judge permitted plaintiff to collect

the sanctions by offsetting them against the monthly alimony

payments he was otherwise required to pay defendant.            On January

16, 2015, the judge denied defendant's motion for reconsideration

of the August 27, 2014 and October 10, 2014 orders.            This appeal

followed.

     On appeal, defendant asserts that: (1) the monetary sanctions

the judge imposed were unduly punitive; (2) the judge should have

held a plenary hearing before imposing the sanctions; and (3) the

judge   imposed    the   sanctions   without     considering   defendant's

ability to pay them. We find insufficient merit in these arguments

to warrant discussion in a written opinion.          R. 2:11-3(e)(1)(E).

We therefore affirm the orders substantially for the reasons that

the trial judge expressed in her written and oral decisions

accompanying each order.      We add the following brief comments.

     We review a trial court's imposition of sanctions against a

litigant pursuant to Rule 1:10-3 and Rule 5:3-7(a)(2) under the

abuse of discretion standard. Innes v. Carrascosa, 391 N.J. Super.
3                               A-2994-14T2
453, 498 (App. Div.), certif. denied, 192 N.J. 73 (2007). Applying

this standard, we discern no basis for disturbing the judge's

determination to impose monetary sanctions upon defendant after

she    repeatedly,     and    willfully,     refused   to   comply    with     the

reunification therapy necessary to enable plaintiff to resume

parenting time with the parties' child.

       The judge took a measured approach to defendant's defiance

of the orders, beginning with a $5 per day sanction after giving

defendant additional time to comply, before moving to a more

substantial $100 per day sanction when it became clear that

defendant would not willingly abide by the orders.                 Contrary to

defendant's contention, a plenary hearing was not required in this

case because there was no dispute as to any material fact.                    Hand

v. Hand, 391 N.J. Super. 102, 105 (App. Div. 2007).                       Indeed,

defendant readily admitted that she had not complied with the

orders.

       Finally, the judge fully considered defendant's ability to

pay the sanctions, and permitted defendant to offset her obligation

against the alimony plaintiff would otherwise be required to pay

her.      This   was   a     practical   and   definitive    way     to   address

defendant's lengthy history of failing to comply with the court's

orders.



                                         4                                A-2994-14T2
Affirmed.




            5   A-2994-14T2